[Cite as In re C.F., 2017-Ohio-375.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: C.F.                                           C.A. No.     28358
       Z.F.
       K.S.

                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 14-09-567
                                                                 DN 14-09-568
                                                                 DN 15-04-244

                                 DECISION AND JOURNAL ENTRY

Dated: February 1, 2017



        SCHAFER, Judge.

        {¶1}     Appellant, Teddi F. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that terminated her parental rights and placed her

three minor children in the permanent custody of Summit County Children Services Board

(“CSB”). This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of three minor children: C.F., born November 21,

2012; Z.F., born April 10, 2011, and K.S., born April 19, 2015. The children’s fathers did not

appeal from the trial court’s judgment.

        {¶3}     On September 2, 2014, C.F. and Z.F. were removed from the custody of Mother

while she was still pregnant with K.S. because C.F. had sustained multiple injuries and bruises

on his head, face, and back that were consistent with abuse. Although Mother initially claimed
                                                 2


that then one-year-old C.F. had been injured by his three-year old brother, a medical expert did

not believe her explanation because of the extent of C.F.’s injuries.

       {¶4}    Mother eventually admitted that the father of her unborn child (“Father S.”) had

caused C.F.’s injuries. Father S., who had a history of mental health problems and violent

behavior, including a domestic violence conviction, was later charged and convicted of

endangering children and felony domestic violence. C.F. was later adjudicated abused, Z.F. was

adjudicated dependent, and both children were placed in the temporary custody of CSB. K.S.

was removed from Mother’s custody shortly after her birth.              She was later adjudicated a

dependent child and placed in the temporary custody of CSB.

       {¶5}    The primary case plan reunifications goals for Mother remained the same

throughout this case because she had demonstrated an inability to appropriately supervise her

children and/or to acknowledge that Father S. had seriously injured C.F., that she had failed to

protect her child, and that she had repeatedly involved herself with violent men but failed to

recognize that those men posed a threat to her and her children.

       {¶6}    The initial case plan was adopted by the trial court on November 13, 2014. In

addition to Mother demonstrating an ability to provide for the children’s basic needs in a stable

home, the case plan required Mother to obtain a mental health assessment and follow all

treatment recommendations and to complete parenting classes and demonstrate an ability to

implement safe and effective parenting skills through regular visitation with her children. The

case plan further provided that Mother’s visits would remain supervised until she demonstrated

progress on the goals of the case plan. Although a substance abuse component was later added

to the case plan because Mother disclosed a history of marijuana use, drug use by Mother was

not a primary focus of the case plan.
                                                 3


       {¶7}    Mother completed a psychological assessment but failed to follow through with

the recommended individual counseling. Although she attended counseling sessions for a few

months on an inconsistent basis, she was terminated from the program during October 2015.

Mother continued her relationship with Father S., who also failed to comply with the case plan,

and both continued to minimize the harm that he caused to C.F. and/or the threat that he posed to

all three of Mother’s children. Mother also failed to visit her children regularly.

       {¶8}    CSB eventually moved for permanent custody of all three children. Following a

hearing on the motion, the trial court terminated Mother’s parental rights and placed Z.F., C.F.,

and K.S. in the permanent custody of CSB. Mother appeals and raises two assignments of error.

This Court will address her assigned errors together because they are interrelated.

                                                 II.

                                      Assignment of Error I

       The trial court committed reversible and plain error when it found that
       Mother had been convicted of child endangering regarding C.F.

                                     Assignment of Error II

       The trial court committed reversible error when it terminated Mother’s
       parental rights as the evidence was not supported by clear and convincing
       evidence and was against the manifest weight of the evidence.

       {¶9}    Mother’s first assignment of error is that the trial court erred in finding that she

had been convicted of child endangering regarding the abuse of C.F. because no proper evidence

was before the court to establish that fact. Consequently, she argues that the trial court erred in

basing the first prong of the permanent custody test on that factual finding.

       {¶10} To demonstrate reversible error, however, Mother must demonstrate not only that

the trial court committed error but also that she suffered prejudice as a result. See Lowry v.

Lowry, 48 Ohio App.3d 184, 190 (4th Dist.1988), citing Gries Sports Ents., Inc. v. Cleveland
                                                4


Browns Football Co., Inc., 26 Ohio St.3d 15, 28 (1986). The trial court found that CSB had

satisfied the first prong of the permanent custody test under R.C. 2151.414(E) for several

alternative reasons. As long as one of those grounds was properly supported by clear and

convincing evidence, Mother suffered no prejudice from any error in the trial court’s alternative

finding under R.C. 2151.414(E). See, e.g., In re S.C., 9th Dist. Summit No. 27676, 2015-Ohio-

2623, ¶ 30; In re R.H., 9th Dist. Lorain Nos. 11CA010002, 11CA010003, 2011–Ohio–6749, ¶

13–14.

         {¶11} Consequently, this Court will review Mother’s second assignment of error to

determine whether one of the trial court’s alternative grounds for permanent custody was

supported by clear and convincing evidence. Before a juvenile court may terminate parental

rights and award permanent custody of children to a proper moving agency it must find clear and

convincing evidence of both prongs of the permanent custody test: (1) that the children are

abandoned; orphaned; have been in the temporary custody of the agency for at least 12 months of

a consecutive 22-month period; they or another child in a parent’s custody have been adjudicated

abused, neglected, or dependent on three separate occasions; or they cannot be placed with either

parent within a reasonable time or should not be placed with either parent, based on an analysis

under R.C. 2151.414(E); and (2) that the grant of permanent custody to the agency is in the best

interest of the children, based on an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1)

and 2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 99 (1996).

         {¶12} The trial court found that CSB satisfied the first prong of the permanent custody

test because, among other reasons, C.F. had been in the temporary custody of CSB for more than

12 of 22 months and Mother does not dispute that finding. As to Z.F. and K.S., the trial court

found as one of its alternative reasons that Mother had failed to substantially remedy the
                                                  5


conditions that caused them to remain placed outside her custody. R.C. 2151.414(E)(1). That

finding was fully supported by the record.

       {¶13} By the time of the permanent custody hearing, nearly two years after this case

began, Mother had no housing or source of income but was relying on various friends and Father

S. to provide her with financial support and a place to sleep at night. When she testified at the

hearing, Mother admitted that she did not know where she would be sleeping that night.

Although Mother completed parenting classes shortly before the hearing, several witnesses

testified that Mother did not implement any of the skills that she should have learned in those

classes. Mother also failed to visit her children on a regular basis.

       {¶14} Moreover, Mother had done little to comply with the mental health component of

the case plan. She completed a psychological assessment and disclosed that she had a history of

depression and that she had been involved in multiple relationships with violent men. She

planned to continue her relationship with Father S., explaining that he had never been violent

with her and minimizing the injuries that he caused to C.F.

       {¶15} Mother was diagnosed with a personality disorder with antisocial traits. The

psychologist who diagnosed her testified that personality disorders are “pervasive and long-

standing” and are characterized by a rigid pattern of minimizing problems and/or blaming them

on other people.     She further explained that the problematic behavioral patterns that are

characteristic of the disorder can only be changed or improved through long-term, consistent

counseling.

       {¶16} As described by the psychologist who evaluated her, Mother’s “maladaptive

personality traits, very poor insight and judgment, and decision to engage in unhealthy

relationships” with more than one violent man “impair her ability to adequately parent at this
                                                  6


time.”    The psychologist expressed particular concern that Mother chose to continue her

unhealthy relationship with Father S., that she minimized the significance of the abuse he

perpetrated against C.F., and that she attempted to excuse his abusive behavior by explaining that

Father S. was either under the influence of drugs and/or suffering from mental illness. The

psychologist recommended that Mother engage in long-term weekly counseling to develop

insight into her unhealthy relationships, accountability for her own behavior, and an ability to

control her impulses and make better decisions.

         {¶17} Although Mother began counseling during June 2015, she did not attend on a

consistent basis, did not complete the required homework assignments, and made “minimal

progress” in “decreasing her parenting deficits.” After a few months of sporadic attendance in

counseling, Mother was unsuccessfully terminated from the program.

         {¶18} Mother testified at the hearing and continued to minimize the abuse of C.F. by

Father S. Moreover, she admitted that she was in the house at the time of the incident, knew that

C.F. was with Father S., who was under the influence of drugs, yet she failed to accept any

responsibility for the injury to C.F.

         {¶19} Although Mother testified that she and Father S. were no longer involved in a

relationship, the testimony of several other witnesses contradicted Mother’s testimony because

they had seen Mother and Father S. together throughout this case and knew that he was paying

Mother’s bills. Father S., who had a long history of domestic violence and had seriously injured

C.F. at the beginning of this case, had done nothing to comply with the substance abuse and

mental health components of the case plan. Throughout the two years that this case was pending,

Father S. continued to verbally and/or physically threaten the two caseworkers, other CSB staff,

the foster father of the two older children, and a relative caregiver of one of the children.
                                                7


       {¶20} Consequently, there was clear and convincing evidence before the trial court to

support its conclusion that Mother had failed to substantially remedy the conditions that caused

her children to be removed from her custody and remain placed outside her home.               R.C.

2151.414(E)(1). Therefore, the trial court properly found that CSB had established the first

prong of the permanent custody test and any error in its alternative findings under R.C.

2151.414(E) did not result in prejudice to Mother. See, e.g., In re S.C., 9th Dist. Summit No.

27676, 2015-Ohio-2623, at ¶ 30; In re R.H., 9th Dist. Lorain Nos. 11CA010002, 11CA010003,

2011-Ohio-6749, at ¶ 13-14.

       {¶21} Mother also challenges the trial court’s finding under the best interest prong of the

permanent custody test. When determining the children’s best interests under R.C. 2151.414(D),

the juvenile court must consider all relevant factors, including the interaction and

interrelationships of the children, their wishes, the custodial history of the children, and their

need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-

Ohio-6284, ¶ 11.

       {¶22} Mother’s interaction with her children throughout this case was limited to

supervised visitation. Although Mother initially attended visits on a consistent basis, her rate of

attendance declined over time. CSB ultimately reduced the frequency of her scheduled visits

because she did not attend regularly. When Mother did come to the visits, she did not bring

activities for the older children and did not engage in activities with them, even when prompted

to do so. Mother sometimes lost her temper with the children, became physically aggressive, and

otherwise behaved inappropriately during visits.

       {¶23} The older two children had told the guardian ad litem that they wanted to stay in

the foster home where they resided together. Several witnesses testified that Z.F. and C.F. were
                                                8


doing well in that stable home and that the foster parents were interested in adopting them if

parental rights were terminated. The youngest child was too young to express her wishes, so the

guardian ad litem spoke on her behalf. She testified that K.S. was also assimilated in her foster

home, where she had lived her entire life. The guardian ad litem recommended permanent

custody for all three children.

       {¶24} The custodial history of Z.F. and C.F. had included nearly two years living

outside Mother’s custody, in multiple different placements. K.S. had lived her entire life outside

Mother’s custody. Mother’s three children were in need of a legally secure permanent placement

and she was unable to provide them with a stable home at the time of the hearing or in the

foreseeable future.    Because CSB had been unable to find any suitable relatives who were

willing to provide the children with a permanent home, the trial court concluded that a legally

secure permanent placement would only be achieved by placing them in the permanent custody

of CSB. Because Mother has failed to demonstrate that the trial court court’s permanent custody

decision was not supported by the evidence at the hearing, her first and second assignments of

error are overruled.

                                               III.

       {¶25} Mother’s assignments of error are overruled.         The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 9


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

GINA NENNIG-HENRY, Attorney at Law, for Appellee.

MICHELE TOMER, Attorney at Law, for Appellee.

MADELINE LEPIDI-CARINO, Guardian ad Litem.